180 S.W.3d 45 (2005)
In the Interest of D.S., a Minor.
No. ED 86194.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Christopher M. Braeske, John R. Bird, Celeste Leritz Endicott, St. Louis, MO, for appellant.
Richard J. Childress, Missouri Children's Div., St. Louis, MO, Barbara L. Greenberg, St. Louis County Family Court, Clayton, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Regina Sutton (Mother) and David Webster Sutton (Father) appeal from the judgment terminating their parental rights to their minor child, D.S. On appeal, Mother and Father argue there was not sufficient clear, cogent, and convincing evidence to support the trial court's findings under Sections 211.447, RSMo 2000.[1] We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.